DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-7, 9-17 and 19-22 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection.
      With respect to the last office action, Applicant amendments claims, discusses the prior art of record (PAR), the office action and further argues that the PAR do not meet the amended claims limitations (see Applicant’s Remarks).
	In response, Examiner notes Applicant’s arguments/amendments, however, the amended claims do not overcome the PAR for these reasons: the PAR or GADD further discloses dynamically generating various templates are generate for customization, and where the templates includes web-wizard or interactive menus that a user interacts to further upload new or updates sounds including where the templates dynamically updates, based on options that a user may interact to further update the selected or desired voice customization or information (see [0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus); as discussed below; GADD discloses automated speech-enabled application creation method and apparatus, generates voice-based software applications, where a data processing system with one processor and memory to: receive, from an application developer computing device, a request to build a voice-based software application (see figs.1-12, Abstract, [0010-0012]), user specific an App to use to define the speech interface and the host customizes the Apps;; Selects, based on a policy and the request, an application template from a plurality of application templates, the selected application template comprising at least one module that corresponds to a function of the voice-based software application and having at least one field to customize the function, the selected application template further comprising a reusable graphical interface element that, when interacted with by a user, controls an additional function of the voice- based software application ([0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus), various templates are generate for customization; the templates includes web-wizard or interactive menus that a user interacts to further upload new or update sounds including where the templates dynamically updates based on options that a user may interact to further updated selected or desired information; Provides the selected application template to the application developer computing device to cause the selected application template to be displayed on the application developer computing device; receive, from the application developer computing device, an input for the at least one field of the at least one module of the selected application template (see [0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus), various templates are generate for customization; Generates the voice-based software application based on the selected application template and the input for the at least one field of the at least one module of the selected application template to allow the voice-based software application to perform, responsive to voice input, the function that corresponds to the at least one module of the selected application template, cause the voice-based software application to be provided to a client computing device for execution by the client computing device (see [0008-0015], [0045-0046], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]), the server receives one or more user templates is configured to determine an appropriate template and auto-generate configuration data for auto-configuring the speech interface of the App selected by the user; and further Detects an updated additional function comprising a change to the reusable graphical interface element or the additional function that corresponds to of the at least one module of different from the application developer computing device; update, responsive to detection of the updated additional function, regenerate the voice-based software application based on the input and the application template with the updated additional function to allow the regenerated voice-based software application to perform the updated function; and cause the regenerated voice-based software application to be provided to the client computing device for execution by the client computing device
([0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus), the server receives one or more user templates is configured to determine an appropriate template and auto-generate configuration data for auto-configuring the speech interface of the App selected by the user; the client maybe, a thin client,  a third party vendor and other software developers, the templates includes web-wizard or interactive menus that a user interacts to further upload new or update sounds including where the templates dynamically updates based on options that a user may interact to further updated selected or desired information, as discussed below. Hence the amended claims do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made FINAL.

	Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-7, 9-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GADD (2005/0125232).
	As to claim 1, GADD discloses automated speech-enabled application creation method and apparatus and further system to generate voice-based software applications, comprising: 
	A data processing system comprising at least one processor and memory to: receive, from an application developer computing device, a request to build a voice-based software application (figs.1-12, Abstract, [0010-0012]), user specific an App to use to define the speech interface and the host customizes the Apps;
	 Select, based on a policy and the request, an application template from a plurality of application templates, the selected application template comprising at least one module that corresponds to a function of the voice-based software application and having at least one field to customize the function, the selected application template further comprising a reusable graphical interface element that, when interacted with by a user, controls an additional function of the voice- based software application ([0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus), various templates are generate for customization; the templates includes web-wizard or interactive menus that a user interacts to further upload new or update sounds including where the templates dynamically updates based on options that a user may interact to further update the selected or desired customization information; 
	Provide the selected application template to the application developer computing device to cause the selected application template to be displayed on the application developer computing device; receive, from the application developer computing device, an input for the at least one field of the at various templates are generate for customization; 
	Generate the voice-based software application based on the selected application template and the input for the at least one field of the at least one module of the selected application template to allow the voice-based software application to perform, responsive to voice input, the function that corresponds to the at least one module of the selected application template, cause the voice-based software application to be provided to a client computing device for execution by the client computing device ([0008-0015], [0045-0046], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]), the server receives one or more user templates is configured to determine an appropriate template and auto-generate configuration data for auto-configuring the speech interface of the App selected by the user; 
	Detect an updated additional function comprising a change to the reusable graphical interface element or the additional function that corresponds to of the at least one module of the selected application template, the change to the reusable graphical interface element or the additional function provided by an administrator computing device of the data processing system different from the application developer computing device; update, responsive to detection of the updated additional function, regenerate the voice-based software application based on the input and the application template with the updated additional function to allow the regenerated voice-based software application to perform the updated function; and cause the regenerated voice-based software application to be provided to the client computing device for execution by the client computing device
([0008-0015], [0045-0046-wizards], [0061], [0081-0082], [0109-0110], [0132-0135] and [0140-0148]-interactive menus), the server receives one or more user templates is configured to determine an appropriate template and auto-generate configuration data for auto-configuring the speech interface of the App selected by the user; the client maybe, a thin client,  a third party vendor and other software developers, the templates includes web-wizard or interactive menus that a user interacts to further upload new or update sounds including where the templates dynamically updates based on options that a user may interact to further updated selected or desired information.
	As to claims 2-3, GADD further discloses the data processing system to parse the request to determine a type of the voice-based software application; and select the application template based on the type and the data processing system to: provide, to the application developer computing device, a list of a plurality of application types to cause the list to be displayed on the application developer computing device; receive, from the application developer computing device, a selection of a first type of the plurality of types; and select the application template based on the type (figs.8-12, [0008-0015], [0045-0046], [0081-0082], [0109-0110] and [0140-0147]), encoding and formatting various information to populate data fields within the templates. 
	As to claims 4-5, GADD further discloses the data processing system to: determine a type of the voice-based software application; identify a second module not included in the selected application template, the second module corresponding to a second function of the voice-based software application; modify the selected application template to generate a modified application template; and provide the modified application template to the application developer computing device to cause the modified application template to be displayed on the application developer computing device and the data processing system to: determine a type of the voice-based software application; identify a second voice-based software application having the same type; and select the application template based on a second function of the second voice- based software application [0008-0015], [0045-0046], [0081-0082], [0109-0110] and [0140-0147]), encoding and formatting various information to populate data fields within the templates.. 
note remarks in claim 1.
	As to claim 9, GADD further discloses the data processing system to: receive the request indicating that the voice-based application includes a video function; select the application template to include a video module to support the video function, the video module corresponding to at least one of a pause function, a play function, a rewind function, or a forward function; and detect the updated function corresponding to a change in a graphical user interface element for the at least one of the pause function, the play function, the rewind function, or the forward function ([0050-0051], [0120-0127] and [0140-0147]). 
	As to claims 10-11, GADD further discloses the data processing system to: provide, to the application developer computing device, a web-based graphical user interface within which the selected application template is displayed and the data processing system to: provide, to the application developer computing device, a software development application that is executed by the developer computing device, the software development application comprising a graphical user interface within which the selected application template is displayed (figs.8-12, [0008-0015], [0045-0046], [0081-0082], [0109-0110] and [0140-0147]).
	As to claim 12, the claimed “A method of generating voice-based software applications…” is composed of the same structural elements that were discussed with respect to claim 1.
	Claims 13-14 are met as previously discussed in claims 2-3.

	Claim 17-19 are met as previously discussed in claims 6-7
	Claim 20 is met as previously discussed in claims 9.
	Claim 21 is met as previously discussed in claims 10-11.
	As to claim 22, the claimed “A non-transitory…” is composed of the same structural elements that were discussed with respect to claim 1.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                


ANNAN Q. SHANG